 
   

Case 2:19-cr-00153-Z-BR Document 1 Filed 10/07/19 Pape 1 Parnas Ba es OUR

TL By dD "OF TEXAS
IN THE UNITED STATES DISTRICT CO aS OCT . 7
FOR THE NORTHERN DISTRICT OF TE 20/9

AMARILLO DIVISION ah
[ UCT ©
UNITED STATES OF AMERICA Arup oe
Vv. No.
ESTELLE ARCHER 2-19 CR-153-2
INFORMATION

The United States Attorney Charges:

Count One
Theft of Public Money and Aiding and Abetting
(Violation of 18 U.S.C. §§ 641 and 2)

From in or about September 2002, and continuing to in or about June 2017, in the
Amarillo Division of the Northern District of Texas, and elsewhere, defendant,
ESTELLE ARCHER, aided and abetted by others known and unknown, in a matter
within the jurisdiction, custody, and control of the United States Department of
Agriculture (USDA), Federal Crop Insurance Corporation (FCIC), did knowingly and
willfully embezzle, steal, purloin, and without authority convert to her own use and the
use of another, property and a thing of value of the United States, to wit: federal crop
insurance indemnities paid under the Federal Crop Insurance Program, the same being of
a value of less than $1,000, by submitting false, fictitious, and fraudulent federal crop

insurance policies to the FCIC, representing herself to be a producer for purposes of

qualifying for the Federal Crop Insurance Program, knowing such policies to be false,

Estelle Archer
Information — Page 1

 
Case 2:19-cr-00153-Z-BR Document1 Filed 10/07/19 Page 2of2 PagelD2

fictitious, and fraudulent, for as the defendant then well knew, she was not a producer for
purposes of the Federal Crop Insurance Program, and was not entitled to receive said
crop insurance indemnities.

In violation of Title 18, United States Code, Sections 641 and 2.

ERIN NEALY COX
UNITED STATES ATTORNEY

PAULINA M NO

Assistant United Stat “Attorney

Texas State Bar No. 10516700

1205 Texas Avenue, Suite 700
Lubbock, Texas 79401

Telephone: 806-472-7351

Facsimile: 806-472-7394

Email: paulina.jacobo@usdoj.gov

 

Estelle Archer
Information — Page 2
